DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bond (20110011277).
Bond teaches a press mechanism for a griddle (par. 0031), comprising; 
an arm (fig. 1 ref. 18 specific to lower housing par. 0031) connected to a hinge (fig. 1 ref. 18; par. 0031), the hinge being attached to a griddle surface (12 lines from bottom of par. 0031); 
a platen (fig. 1 ref. 2) connected to the arm (fig. 1 ref. 18 specific to upper housing par. 0031), the platen comprising a concave surface (fig. 1 ref. 14)  to receive a steak burger puck (par. 0031); and
a platen heater (par. 0031 lines from bottom) connected to the platen to heat the platen to an operating temperature (par. 0031, par. 0033 cooking temperature).
The arm and platen move from an open position where the platen is positioned at a first height above the griddle surface to a press position where the platen is positioned to mold the steak burger puck into a formed steak burger patty, and wherein the hinge biases the arm and platen upward from the press position (par. 0033).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bond (20110011277)
Though silent to the depth and diameter claimed, Bond teaches the concavity for its art recognized purpose of accepting a hamburger which are variable in size.  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention by the applicant to teach a desired size since where design incentives or market forces with respect to the desired size of the hamburger, provides a reason to make an adaptation, where the recitation of a specific size of concavity is a result of application of the prior art in a predictable manner.  It would have further been obvious since the mere scaling up or down of a prior art process capable of being scaled up, or down, if such were the case, would not establish patentability in a claim to an old process so scaled.” (see MPEP 2144.04 IV (A)).

Claims 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bond (20110011277) in view of Dickson (5341727).
With respect to claim 26, 
a cooktop including a target location indicium for placement of a food patty (fig. 1 ref. 10)
a press mechanism, comprising;
an arm (fig. 1 ref. 18 specific to upper housing par. 0031) connected to a hinge (fig. 1 ref. 18; par. 0031), the hinge being attached to a griddle surface (12 lines from bottom of par. 0031 fig. 1 ref. 12); 
a platen connected to the arm (fig. 1 ref. 2 specific to upper housing par. 0031), wherein the arm and platen move from an open position where the platen is positioned at a first height above the griddle surface to a press position where the platen is positioned to mold the food patty into a formed steak burger patty (par. 0033); 
a platen heater (par. 0031 lines from bottom) connected to the platen to heat the platen to an operating temperature (par. 0031, par. 0033 cooking temperature).
Bond teaches clamshell grill of foods using an upper and lower platen and thus one of ordinary skill in the art would have been motivated to look to the art of clamshell grills.
Though silent to a lock to hold the arm and platen in the press position, Bond teaches a hinge for raising and lower an upper platen into cooking position.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the lock of Dickson (col. 6 line 50; ref. 86) into the grill of Bond for its art recognized and applicants intended purpose of latching the platens and providing a platen opens automatically when the latch is released.
Bond teaches the hinge biases the arm and platen upward from the press position (par. 0033).
The platen comprises a concave surface to receive the food patty, such that the target location indicium aligns along a vertical axis with an apex of the concave surface (par. 0033)
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to release timer to release the lock after a press time, wherein after the lock is released, the arm and platen move from the press position to a released position such that the platen does not contact the food in the released position as taught by Dickson (col. 13 lines 3-12) and desired by Bond for its art recognized purpose of 
Bond teaches set at the pressed position, the platen is disposed at a second height above the griddle surface (col. 12 lines 59-60), and wherein set at the released position, the platen is positioned a third height above the griddle surface (col. 12 lines 51-55), and the third height is greater than the second height and less than the first height (col. 12 lines 45-61).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792